DAUKSCH, Judge,
concurring specially.
I agree we should deny the petition for writ of prohibition. The trial judge who recused himself after the first motion for disqualification, Judge Eastmoore, may have acted in a manner differently from the proper way cases are reassigned after recusal, by sending the case to Judge Perry, but that is not a matter for our immediate concern. Perhaps it would have been best for the chief circuit judge to make the reassignment but this court is not concerned with overseeing the day-to-day operation of trial courts’ administration. If petitioner can point to some jurisdictional defect or later show some reversible error then we will intercede.